                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 ANDRE JEROME ELLIOTT-BEY,

     Petitioner,

     v.                                                     Civil Action No.: CCB-20-781

 STATE OF MARYLAND,
 DEPT. OF PUBLIC SAFETY AND
   CORRECTIONAL SERVICES,
 MARYLAND CORR. TRAINING CENTER,
 WARDEN RICHARD DOVEY,

     Respondents.

                                         MEMORANDUM

          Petitioner Andre Jerome Elliott-Bey filed a petition for writ of habeas corpus on March 23,

2020, together with a motion to proceed in forma pauperis. ECF 1, 2. Elliott-Bey’s motion will

be granted. The petition must be dismissed for the reasons explained below. A certificate of

appealability will not issue.

          Elliott-Bey asserts that he is illegally confined to Maryland Correctional Training Center

because he was kidnapped by Montgomery County Police and subsequently illegally prosecuted

in the Circuit Court for Montgomery County. ECF 1. He alleges that the state court did not have

jurisdiction to prosecute him for criminal conduct because he is Moorish American and cites to

“the Moorish Holy Temple of Science / Moorish Science Temple of America Divine Constitution

and By-Laws, and Zodiac Constitution (Nature’s Law) with all due respect and honors given to

the Constitution for the United States Republic of North America (Amexem)” as authority to

support his assertions. Id. at 2. In addition, Elliott-Bey recites his historical account of the origins

of Moorish Americans in an attempt to lend credence to his argument. Id.
       This court is familiar with claims such as those advanced by Elliott-Bey. Insofar as he is

asserting that the Maryland state courts lacks jurisdiction to prosecute Moorish-Americans, that

argument has been repeatedly rejected. See Bond v. N.C. Dep’t of Corr., No. 3:14–cv–379–FDW,

2014 WL 5509057, at *1 (W.D.N.C. Oct. 31, 2014) (explaining that “courts have repeatedly

rejected arguments . . . by individuals who claim that they are not subject to the laws of the . . .

individual States by virtue of their ‘Moorish American’ citizenship”); El v. Mayor New York, No.

13–CV–4079 (SLT) (CLP), 2014 WL 4954476, at *5 (E.D.N.Y. Sept. 30, 2014) (similar).

“Regardless of an individual’s claimed status of descent, be it as a ‘sovereign citizen,’ a ‘secured-

party creditor,’ or a ‘flesh-and-blood human being,’ that person is not beyond the jurisdiction of

the courts. These theories should be rejected summarily, however they are presented.” United

States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011); see United States v. White, 480 F. App’x 193,

194 (4th Cir. 2012) (“Neither the citizenship nor the heritage of a defendant constitutes a key

ingredient to a . . . court’s jurisdiction in criminal prosecutions[.]”). Elliott-Bey’s purported status

as a Moorish-American citizen does not enable him to violate state laws without consequence.

Thus, “the argument that a person is entitled to ignore the laws of the [State of Maryland] by

claiming membership in the Moorish-American nation is without merit[.]” See El, 2014 WL

4954476, at *5 (citation and quotation marks omitted).

       A certificate of appealability may issue only if the applicant has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2); see Buck v. Davis, 137 S. Ct. 759,

773 (2017). The petitioner “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004) (citation and quotation marks omitted), or that “the issues presented are adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Because this



                                                   2
court finds that there has been no substantial showing of the denial of a constitutional right, a

certificate of appealability will be denied. Elliott-Bey may still request that the United States Court

of Appeals for the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th

Cir. 2003) (considering whether to grant a certificate of appealability after the district court

declined to issue one).

       A separate order follows.




__ 3/31/20____                                               /S/
Date                                           Catherine C. Blake
                                               United States District Judge




                                                  3
